Citation Nr: 1729448	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  07-35 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative left (minor) shoulder dislocation with traumatic arthritis, rated as 20 percent disabling prior to January 7, 2009, and 30 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned Veterans Law Judge at an October 2010 Video Conference hearing.  A transcript of that proceeding has been associated with the claims file.

In addition, this matter was previously before the Board in December 2010, August 2012 and June 2016, at which time it was remanded for further development.

The Board is cognizant that a claim for TDIU is part and parcel of a claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has expressly asserted that his service-connected left shoulder and other service connected disabilities affect his ability to work.  For example, in September 2009, the Veteran reported that he was having significant problems at work due to his left shoulder and that he was planning on retiring early.  See VA Examination, September 2009.  The January 2011 VA examination report reflects that the left shoulder disability "would affect his ability to do his work."  See VA Examination January 2011.  A VA examination report in October 2012, reflects that the Veteran was unemployed and that his shoulder condition would impact his ability to work in that his pain and limited range of motion would limit his ability to perform any occupations requiring upper extremity involvement.  See VA Examination October 2012.  Accordingly, the Board previously took jurisdiction of the TDIU claim.   
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the October 2010 Board hearing, the Veteran contended that he suffered from constant pain and that his shoulder was tender to palpation and would "pop" on occasion.  In addition, he testified that his shoulder was constantly cold due to muscle wasting, which he contended caused pulling on his neck.  See October 2010 Hearing Transcript at 4.  The Veteran reported that he had problems with his left hand, arm, shoulder, neck and migraine headaches, all of which he associated with his service-connected shoulder disability.  See Id at 4-5.  The Board found in the December 2010 remand that separate ratings for left elbow, left hand, left wrist, left fingers, neck and headache disorders, as part and parcel of the left shoulder disability, were potentially applicable in this case.  The Board requested that the examiner address the likelihood that any such disorders were related to the service-connected left shoulder disability.

In its August 2012 decision, the Board granted increased ratings for the Veteran's claims for left ulnar neuropathy and left ulnar/median/radial neuropathy and remanded the remaining claims on appeal for additional development.  The Board noted that a comprehensive VA examination had been requested in the prior Board remand in December 2010.  The Board found that its directives had not been addressed and again remanded the issues remaining on appeal to provide the Veteran a comprehensive VA examination in keeping with the December 2010 remand.

In its June 2016 decision, the Board noted that in October 2012, the Veteran underwent an additional VA examination.  While the Board found the VA examination complied with several of the Board's directives from its August 2012 remand, the examiner failed to address the question that the Veteran's alleged disorders to include those of his left hand, left wrist, left fingers, neck and headaches were related to the Veteran's service connected left shoulder disability.  Therefore the Board remanded the case in order to afford the Veteran a comprehensive VA examination, which considered whether any of the aforementioned disorders were related to the Veteran's service-connected left shoulder disability.  See Stegall, 11 Vet. App. at 271.

A November 2016 VA examination was provided, and the examiner stated "there is no medical evidence to show a disorder of the left elbow, a disorder of the left hand, a disorder of the left wrist, a disorder of the left fingers, a disorder of the neck or migraine headaches are related to the Veteran's service connected left shoulder disability"  The examiner further opined "therefore it is less likely than not that the left elbow, a disorder of the left hand, a disorder of the left wrist, a disorder of the left fingers, a disorder of the neck or migraine headaches are related to the Veteran's service connected left shoulder disability."  See Page 1 of November 2016 Compensation and Pension Examination Report.

In its June 2016 decision, the Board asked that the examiner "acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service."  In addition, the Board asked the examiner to "discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record."  The opinion provided by the examiner is conclusory and offers no rationale.  The opinion does not discuss whether these additional disorders are manifested and the examiner does not provide a rationale based upon any identifiable facts or medical information for the opinion.  

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate VA examination concerning the post-operative left (minor) shoulder dislocation was obtained in October 2012.  However, during the pendency of the appeal and following that VA examination, it was determined that in order to be adequate a VA examination of the joints must, if possible, test for pain on both active and passive motion and in weight-bearing and nonweight-bearing. Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, while the most recent examination tested for pain on motion and on weight-bearing, there is no evidence that testing for pain on passive range of motion and on non-weight bearing was conducted.   

As the November 2016 examination includes an opinion without analysis of the facts in the case, or any medical principles or testing, and without acknowledgement that the Veteran is competent to report the onset and continuity of symptomology since service, the examination is inadequate for rating purposes.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  

Therefore, for the aforementioned reasons, the Board must remand the claim for another examination.

Concerning entitlement to an increased evaluation for post-operative left (minor) shoulder dislocation with traumatic arthritis, the Board finds that any determinations with respect to an increased rating would materially affect a determination concerning entitlement to TDIU.  As such, it is inextricably intertwined with the increased rating claim being remanded, and must therefore be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any further outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected left shoulder disability.  The claims file must be made available to and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

The examiner should describe the nature and severity of the left shoulder disability.

The examiner must also test for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  The range of motion of the opposite joint should also be recorded if possible. If the examiner cannot conduct any of the requested testing, the examiner should state why.

The examiner must further offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the following conditions, or any other condition, are related to the Veteran's service connected left shoulder disability:

	i.  a disorder of the left elbow
	ii.  a disorder of the left hand
	iii.  a disorder of the left wrist
	iv.  a disorder of the left fingers
	v.  a disorder of the neck
	vi.  migraine headaches
In doing so, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.  The analysis must rely on the facts of this case, and these include medical finding and results of appropriate testing/examinations as well as the Veteran's statements regarding the onset and progression of his symptoms.  

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


